FILED
                             NOT FOR PUBLICATION                             JUN 21 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


IHAB GAMAL EL DIN EL ZOHAIRY,                    No. 15-70913

               Petitioner,                       Agency No. A087-236-561

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Ihab Gamal El Din El Zohairy, a native and citizen of Egypt, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for adjustment of

status. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claims of ineffective assistance of counsel. Mohammed v. Gonzales, 400 F.3d 785,

791-92 (9th Cir. 2005). We deny in part and dismiss in part the petition for review.

      The agency did not err in denying El Zohairy’s ineffective assistance of

counsel claim for failure to establish prejudice, where he has not shown how

different conduct by his prior attorney may have affected the outcome of

proceedings. See id. at 793 (to prevail on an ineffective assistance of counsel

claim, a petitioner must demonstrate that he was prejudiced by counsel’s

performance).

      In light of the dispositive determination that El Zohairy did not establish

prejudice, we do not reach his contentions regarding his compliance with the

threshold requirements of Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988). See

Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004).

      We lack jurisdiction to consider El Zohairy’s unexhausted claim that he

should be permitted to seek relief based on changed circumstances. See Tijani v.

Holder, 628 F.3d 1071, 1080 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    15-70913